Exhibit 10.21
AMENDMENT NO. 6 TO
LOAN AND SECURITY AGREEMENT
     This Amendment No. 6 to Loan and Security Agreement (this “Amendment”) is
entered into this 29th day of April, 2009, by and among Rae Systems Inc., a
Delaware corporation (“Borrower”), and Silicon Valley Bank (“Bank”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).
Recitals
     A. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.
     B. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to so
amend the Loan Agreement.
agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Amendments to Loan Agreement.
          1.1 Section 6.3(c) of the Loan Agreement. Section 6.3(c) of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:
          (c) Within thirty (30) days after the last day of such month, deliver
to Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date) and a deferred revenue report.
          1.2 Section 6.8 of the Loan Agreement. Section 6.8 of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:
          6.8 Financial Covenants.
          Borrower shall maintain at all times, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:
          (a) Quick Ratio. Tested as of the last day of each fiscal quarter, a
ratio of Quick Assets to Current Liabilities of at least 1.0 to 1.0.
          (b) Minimum EBITDA. Maintain, measured as of the end of each fiscal
quarter during the following periods, EBITDA of at least the following:

 



--------------------------------------------------------------------------------



 



          Period   Minimum EBITDA
January 1, 2009 through March 31, 2009
  $ (2,015,000 )

          (c) Trailing 2-Quarter minimum EBITDA. Maintain, measured as of the
end of each fiscal quarter during the following periods, EBITDA of at least the
following:

          Period   Minimum EBITDA
January 1, 2009 through June 30, 2009
  $ (3,780,000 )
April 1, 2009 through September 30, 2009
  $ (2,250,000 )
July 1, 2009 through December 31, 2009
  $ (350,000 )

          1.3 Section 13 (Definitions). The following terms and their
definitions are amended to read in their entirety as follows:
     Clause (f) of the definition of “Eligible Accounts” is amended to read in
its entirety as follows:
     (f) Accounts owing from an Account Debtor which is a federal government
entity or any department, agency, or instrumentality thereof except for Accounts
of the United States if Borrower has assigned its payment rights to Bank and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended;
      “Revolving Line Maturity Date” is May 15, 2010.
          1.4 Exhibit D, “Compliance Certificate” of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit A
attached hereto.
     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment, (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

2



--------------------------------------------------------------------------------



 



               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.
          Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank;
          4.2 Payment of Loan Fee. Borrower shall have paid Bank a commitment
fee of $25,000; provided however, any unearned fees collected for the previous
60 day extension will be applied towards this fee; and
          4.3 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

3



--------------------------------------------------------------------------------



 



     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

                      Borrower:       Rae Systems Inc.
a Delaware corporation
 
                   
 
      By:   /s/ Randall K. Gausman                           Printed
Name: Randall K. Gausman
 
          Title:   Chief Financial Officer
 
                    Bank:       Silicon Valley Bank
 
                   
 
      By:   /s/ Ray Aguilar                           Printed Name: Ray Aguilar
 
          Title:   Relationship Manager

4



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT D
COMPLIANCE CERTIFICATE

                 
TO: 
SILICON VALLEY BANK       Date:    
 
               
FROM: 
RAE SYSTEMS INC.            

The undersigned authorized officer of RAE Systems Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                                          with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Quarterly financial statements (along with Borrower prepared consolidating
financial statements) with Compliance Certificate
  Quarterly within earlier of 5 days of filing 10Q or 50 days of quarter end  
Yes     No
Annual financial statement (CPA Audited) + CC
  within earlier of 5 days of filing 10K or 90 days of FYE   Yes     No
8-K
  Within 5 days after filing with SEC   Yes     No
Borrowing Base Certificate A/R & A/P Agings and deferred revenue report
  within 30 days of each month   Yes     No
Projections
  Within 45 days of FYE   Yes     No
Cash balance report
  Within 30 days of end of month   Yes     No

              Financial Covenant   Required   Actual   Complies
Maintain at all times:
           
Tested as of the last day of each fiscal quarter, a Minimum Quick Ratio
  1.0:1.0                       :1.0   Yes     No

 



--------------------------------------------------------------------------------



 



              Financial Covenant   Required   Actual   Complies
Tested as of the last day of each fiscal quarter, a Minimum EBITDA
  1/1/09-3/31/09 ($2,015,000)   $                       Yes     No
Tested as of the end of each fiscal
quarter during the following
periods, a trailing 2-quarter minimum
EBITDA
  1/1/09-6/30/09 ($3,780,000)
4/1/09-9/30/09 ($2,250,000)
7/1/09-12/31/09 ($350,000)   $                       Yes     No

     The following financial covenant analys[is][es] and information set forth
in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 
     
 
     
 

                              RAE SYSTEMS INC.     BANK USE ONLY
 
                           
 
        Received by:              
 
                           
 
              AUTHORIZED SIGNER            
 
                           
By:
        Date:                  
 
                     
 
                           
Name:
      Verified:                
 
                         
 
              AUTHORIZED SIGNER            
Title:
      Date:                  
 
                       
 
                                      Compliance Status:          Yes     No

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower

         
Dated:
       
 
 
 
   

I.          Quick Ratio (Section 6.8(a))
Required: 1.00:1.00
Actual:

                 
A.
  Aggregate value of Borrower’s consolidated unrestricted cash and cash
equivalents     $      
 
               
 
               
B.
  Aggregate value of Borrower’s consolidated net billed accounts receivable    
$      
 
               
 
               
C.
  Aggregate value of Borrower’s consolidated short and long term investments    
$      
 
               
 
               
D.
  Quick Assets (the sum of lines A through C)     $      
 
               
 
               
E.
  Aggregate value of Obligations to Bank     $      
 
               
 
               
F.
  Aggregate value of Total Liabilities that mature within one year     $      
 
               
 
               
G.
  Current Liabilities (the sum of lines E and F)     $      
 
               
 
               
H.
  Quick Ratio (line D divided by line G)                      

Is line H equal to or greater than 1.00:1:00?

                     
 
      No, not in compliance           Yes, in compliance
 
                   

II.          Minimum EBITDA (Section 6.8(b))
Required: See chart below

          Period   EBITDA  
January 31, 2009 through March 31, 2009
    ($2,015,000 )

Actual:

                 
A.
  Net Income   $        
 
             
 
               
B.
  To the extent included in the determination of Net Income              
 
  1.          The provision for income taxes   $        
 
             
 
               
 
  2.           Depreciation expense   $        
 
             
 
               
 
  3.           Amortization expense   $        
 
             
 
               

 



--------------------------------------------------------------------------------



 



                 
 
  4.           Net interest expense   $        
 
             
 
               
 
  5.          The sum of lines 1 through 4   $        
 
             
 
               
C.
  EBITDA (line A plus line B.5)            
 
             

Is line C equal to or greater than the amounts referenced above?

                     
 
      No, not in compliance           Yes, in compliance
 
                   

III. Trailing 2-Quarter Minimum EBITDA (Section 6.8(c))
Required: See chart below

          Period   EBITDA
January 1, 2009 through June 30, 2009
  $ (3,780,000 )
April 1, 2009 through September 30, 2009
  $ (2,250,000 )
July 1, 2009 through December 31, 2009
  $ (350,000 )

Actual:

                         
A. Line II(C) above for such periods referenced above
$    
 
   
Is line A equal to or greater than the amounts referenced above?
 
 
      No, not in compliance           Yes, in compliance  
 
                   

2